Citation Nr: 1434867	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for left elbow degenerative joint disease, limitation of flexion.

2.  Entitlement to a separate initial rating in excess of 20 percent for left elbow degenerative joint disease, limitation of pronation.

3.  Entitlement to a separate initial rating in excess of 10 percent for left elbow degenerative joint disease, limitation of extension.

4.  Entitlement to an initial rating in excess of 20 percent for left shoulder degenerative joint disease.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to September 1959 and from June 1960 to July 1960, with additional service in the Army National Guard from November 1958 to September 1960.  This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to an initial rating in excess of 40 percent for left elbow degenerative joint disease, limitation of flexion; a separate initial rating in excess of 20 percent for left elbow degenerative joint disease, limitation of pronation; a separate initial rating in excess of 10 percent for left elbow degenerative joint disease, limitation of extension; and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) are remanded.


FINDINGS OF FACT

1.  The Veteran's right side is his major (dominant) side.

2.  Throughout the pendency of this appeal, the Veteran's left shoulder degenerative joint disease was manifested by pain, tenderness, weakness, fatigability, and stiffness, as well limitation of abduction and flexion to no worse than 80 degrees, with pain.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for the Veteran's service-connected left shoulder degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Because the December 2007 rating decision granted service connection for the left shoulder degenerative joint disease, this claim is now substantiated.  The Veteran's filing of a notice of disagreement does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, the documents associated with this application for disability benefits from the Social Security Administration, and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was afforded VA examinations in October 2004, November 2007, November 2011, and October 2013, with a January 2014 addendum.  The examiners reviewed the Veteran's claims file, relevant treatment records, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allowed for fully-informed evaluation of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

During a February 1992 VA examination, the Veteran reported that he was left-hand dominant prior to the in-service injury to his left arm, but that since that injury, he had learned to become right-hand dominant.  In November 2007, the Veteran underwent a VA examination during which he reported that he was left handed.  During a July 2010 hearing, the Veteran testified that he was left handed prior the in-service injury, but that he was forced to be right handed due to the resulting symptoms.  However, November 2011 and October 2013 VA examiners indicated that the Veteran was right handed.  The October 2013 VA examiner later indicated that the Veteran reported that he was left-handed until 1948, at which time he sustained a pre-service left arm injury.  These post-service statements are inconsistent and contradictory, and therefore are not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, the Board finds the Veteran's enlistment examination dated in November 1958, in which the Veteran indicated that he was right-handed, the most probative evidence as to which is the Veteran's dominant side.  The Veteran's right side is his major (dominant) side.

The initial 20 percent rating assigned to the Veteran's service-connected left shoulder degenerative joint disease has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, motion of the minor arm warrants a 20 percent rating when limited to shoulder level or when motion of the arm is limited to midway between the side and shoulder level.  A maximum 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.

For VA purposes, normal range of forward elevation (flexion) is 0 to 180 degrees; shoulder abduction is 0 to 180 degrees, internal rotation is 0 to 90 degrees; and external rotation is 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

According to an August 1998 VA treatment report, the Veteran endorsed increasing pain and decreased functional ability over the previous few years.  Left upper extremity range of motion testing was administered, but the treatment report is damaged.  The Board is unable to ascertain the limitation of the Veteran's left shoulder flexion and abduction.  Left shoulder extension was within full limits, but painful at the endpoint of the motion.  Left shoulder external rotation was to "neutral," with pain immediately superior to olecranon process.  Left shoulder internal rotation was full, as demonstrated by the Veteran's ability to put his arm behind his back.  Thereafter, a September 1998 VA treatment report demonstrated that the Veteran complained of cervical pain.  Range of motion testing for the Veteran's left shoulder showed abduction to 105 degrees. 

An April 2000 VA treatment report showed that the Veteran complained of left shoulder pain.  Range of motion testing was administered and demonstrated that the Veteran's left shoulder external rotation was to 45 degrees.  Forward flexion was to 80 degrees.  Left shoulder abduction was not measured.  

VA treatment reports dated from February 2003 to April 2006 showed that the Veteran complained of left shoulder pain, which was characterized as chronic in October and December 2005.  A December 2005 VA treatment report revealed that the Veteran's left shoulder was tender during range of motion testing.  The Veteran was not able to abduct his left shoulder more than 90 degrees.

A May 2006 VA Pain Consultation report showed that the Veteran endorsed pain mainly around the medial aspect of his left elbow, which extended up his arm to the left shoulder.  The Veteran stated that this pain worsened with left shoulder movements.  Strength assessment of the left upper extremity was grossly about 4 on a 5-point scale.  The examiner indicated that the Veteran's effort was poor secondary to pain.

In November 2007, the Veteran underwent a VA examination to assess the severity of the Veteran's left shoulder degenerative joint disease.  The Veteran described the in-service injury underlying his left shoulder disability.  He stated that the symptoms associated with this left shoulder degenerative joint disease have progressively worsened since the onset.  The Veteran endorsed left shoulder instability, stiffness, weakness, and daily pain rated as 6 to 8 on a 10-point scale.  The Veteran also endorsed flare-ups that were severe, weekly, hours-long, and prevented him from using his left arm.  Physical examination showed no evidence abnormal weight bearing.  Range of motion testing demonstrated flexion from zero to 140 degrees, with pain beginning at 140 degrees and ending at zero degrees; abduction from zero to 80 degrees, with pain starting at 80 degrees and ending at zero degrees; and internal and external rotation were from zero to 90 degrees, with pain starting to 90 degrees and ending at zero degrees.  With respect to abduction, the examiner indicated that the Veteran's left arm was at an awkward angle (90 degrees), not straight.  The examiner found no loss of bone or part of bone; no history of recurrent left shoulder dislocations; no inflammatory arthritis; and no ankylosis.  A general summary of the Veteran's left shoulder disability showed painful movement, weakness, guarding of movement, and abnormal movement.  The diagnosis was left shoulder degenerative joint disease, which, in concert with his service-connected left elbow disability, caused severe problems with chores, shopping, exercise, recreation, and traveling; moderate problems with bathing, dressing, and grooming; mild problems with feeding and toileting; and prevented participation in sports.  

In July 2010, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran demonstrated that he was able to flex his left shoulder to 90 degrees, but only with support from his right arm.  The Veteran stated that he experienced constant left shoulder pain in the area of his scapula.  He stated this pain prevented sitting for "any period of time."  However, the Veteran stated that if he were to lie down, his left shoulder pain would "ease off."  During the hearing, the Veteran rated his shoulder pain as a 3 or 4.  The Veteran stated that his pain would increase if he used his left shoulder, and that this pain was sharp rather than a constant ache.  The Veteran testified that the medication he received to treat his left elbow pain was also for his left shoulder pain.  With respect to the effects on his life, the Veteran stated that being in constant pain made him irritable, not himself, and not normal.  

In November 2011, the Veteran underwent a VA examination.  The Veteran reported the onset and course of his left shoulder disability.  He described the course of his disability as stable.  He also indicated that he was undergoing physical therapy and that he was experiencing a "good" response, with no side effects.  The examiner provided a summary of left shoulder symptoms, to include pain, stiffness, weakness, and tenderness, but no deformity, no giving way, no instability, no incoordination, no decreased speed of joint movement, no episodes of dislocation or subluxation, no episodes of locking, and no effusions.  Physical examination demonstrated no loss of bone or part of bone, no recurrent shoulder dislocations, and no inflammatory arthritis.  Range of motion testing showed flexion from zero to 110 degrees, abduction from zero to 110 degrees, internal rotation from zero to 70 degrees, and external rotation from zero to 80 degrees.  There was objective evidence of pain during the range of motion testing and following repetitive motion, but there was no evidence of additional limitations after three repetitions of range of motion.  The diagnosis was mild degenerative joint disease, which resulted in mild problems with chores, exercise, participating in sports, and recreation; and no problems with shopping, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  At the conclusion of the examination, the examiner stated that the Veteran did not fully participate with maximum effort during the range of motion assessment and repetitive goniometric measurements.  The examiner stated that greater functional capacity is seen beyond what was measured.

According to a February 2012 private examination report, the Veteran reported chronic left shoulder pain that he rated as 5 out of 10 and described as throbbing and aching.  Range of motion testing was administered three times and the average limitations were as follows:  flexion to 80 degrees; extension to 40 degrees; abduction to 90 degrees; adduction to 15 degrees; internal rotation to 30 degrees; and external rotation to 35 degrees.  The Veteran endorsed pain prior to and throughout each motion, with some crepitation.  The examiner indicated that the Veteran had a left shoulder impingement at the limits of abduction, with pain and guarding on internal and external rotation.  The doctor stated that the Veteran was fully cooperative, did not appear to be malingering, and gave maximum effort during all testing, including range of motion testing.

In October 2013, the Veteran underwent a VA examination.  During the examination, the Veteran reported that he experienced flare-ups.  According to the Veteran, lifting objects greater than five pounds with his left upper extremity increased pain and weakness in his left shoulder.  The examiner opined that the Veteran experienced weakness and pain during a flare-up that caused functional impairment.  Further, the examiner observed that the Veteran was unable to lift objects over his head with his left arm.  Range of motion testing showed that the Veteran was able to flex his left shoulder to 95 degrees, with pain starting at 90 degrees; abduction to 95 degrees, with pain starting at 85 degrees; internal rotation to 30 degrees; and external rotation to 35 degrees.  After repetitive range of motion testing, flexion was limited to 80 degrees and abduction was limited to 85 degree.  As such, the examiner stated that the Veteran experienced additional functional limitation in his left shoulder range of motion following repeat use.  Further, the examiner determined that the Veteran experienced functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, and atrophy of disuse.  Upon palpation of the left shoulder, the examiner noted tenderness or pain, as well as guarding.  Muscle strength testing resulted in scores of 4 out of 5 with respect to both the left shoulder abduction and forward flexion.  There was no ankylosis and no history of mechanical symptoms (clicking, catching, etc.) or recurrent dislocation.  With respect to the effects that the Veteran's left shoulder disability had on his ability to work, the examiner opined that sedentary labor is not impacted, but physically demanding labor, especially involving lifting light objects over his head, would be negatively impacted.

In January 2014, the examiner rendered the following supplemental opinion:  

After reviewing the entire exam, it is the opinion of this examiner that for all musculoskeletal exam[inations]s[,] pain, weakness, fatigability, or incoordination does not significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.

As discussed above, the Veteran's service-connected left shoulder degenerative joint disease has already been assigned an initial rating of 20 percent throughout the pendency of this appeal.  As such, in order for the maximum 30 percent to be assigned, the evidence must demonstrate that the Veteran's left shoulder range of abduction meets or more nearly approximates a limitation to 25 degrees from his side.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  However, the evidence demonstrates that the Veteran's left shoulder range of motion for both flexion and abduction was no worse than 80 degrees.  The Board finds that this does not meet or more nearly approximate the criteria for the maximum 30 percent rating.  Id.  Consequently, the Board finds that an initial rating excess of 20 percent is not warranted for the Veteran' service-connected left shoulder degenerative joint disease.

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the initial 20 percent rating for the Veteran's service-connected left shoulder degenerative joint disease.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.

Throughout the pendency of this appeal, the Veteran's left shoulder degenerative joint disease was manifested by pain, tenderness, weakness, fatigability, and stiffness.  Further, the Veteran reported that he was unable to sit for prolonged periods of time due to left shoulder pain.  Moreover, the evidence demonstrated that the Veteran was unable to lift even light objects (weighing less than 5 pounds) over his head using his left arm.  With respect to the Veteran's left shoulder range of motion, during the November 2007 VA examination, flexion of the left arm was to 140 degrees, with pain starting at 140 degrees, and abduction wsa to 80 degrees, with pain starting at 80 degrees.  During the November 2011 VA examination, abduction was limited to 110 degrees.  The examiner observed painful movement during the range of motion testing, but, after repeat range of motion testing, the examiner determined that there were no additional limitations.  During, the February 2012 private examination, the Veteran endorsed pain prior to and throughout the range of motion testing, but the doctor did not indicate that the Veteran's left shoulder range of motion was limited by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Finally, during the October 2013 VA examination, range of motion testing demonstrated flexion and abduction were to 95 degrees, with pain starting at 90 degrees on flexion and beginning at 85 degrees on abduction.  Further, after repeat range of motion testing, flexion was further limited to 80 degrees, with abduction limited to 85 degrees.  Accordingly, the most severe limitation of the Veteran's left shoulder abduction and flexion during the pendency of the appeal was to 80 degrees.  The examiner stated that the pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  

Based on the above, the Board finds that the Veteran did experience additional functional loss or limitations due to his service-connected left shoulder degenerative joint disease.  However, the October 2013 VA examiner found that these limitations were not significant.  The Board finds that, even with consideration of this additional functional loss or limitations and the Veteran's lay assertions, the Veteran's disability picture does not more nearly approximate the criteria for the maximum rating under the applicable diagnostic code due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Accordingly, an initial evaluation in excess of 20 percent for the Veteran's service-connected left shoulder degenerative joint disease is not warranted based on additional functional loss or impairment.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical"). Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's disability is evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his service-connected left shoulder degenerative joint disease.  Id. 

Throughout the appeal period, the Veteran's left shoulder degenerative joint disease is manifested by pain, tenderness, weakness, fatigability, and stiffness, as well limitation of abduction and flexion to no worse than 80 degrees, with pain.  The Rating Schedule provides for ratings in excess of 20 percent for certain manifestations of left shoulder degenerative joint disease, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present for any distinct period throughout the appeals period.  Id.; see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Based on the above, the Board finds that the schedular criteria adequately address the severity of the Veteran's service-connected left shoulder degenerative joint disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

An initial rating in excess of 20 percent for left shoulder degenerative joint disease is denied.



REMAND

I.  Left Elbow Degenerative Joint Disease, Limitation of Flexion, Limitation of Extension, and Limitation of Pronation/Supination

Generally, in cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for the veteran to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and a compensable limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  Therefore, since the elbow, like the knee, is rated based on limitations in planes of movement, VA's analysis must consider whether the Veteran is entitled to separate ratings for his service-connected left elbow degenerative joint disease.

In December 2007, service connection was granted for the Veteran's left elbow degenerative joint disease.  A singular 40 percent rating was assigned thereto pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206, which concerns limitation of forearm flexion.  

In a May 2014 rating decision, the RO assigned a separate rating of 20 percent to the Veteran's left elbow degenerative joint disease, based on limitation of pronation/supination.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2013).  Therein, the RO also assigned a third separate rating of 10 percent to the Veteran's left elbow degenerative joint disease, based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5207 (2013).  Both of these ratings were effective October 11, 2013.

As discussed above, the regulations allow for the assignment of more than one rating to a service-connected elbow disability based on limitations of various planes of motions.  However, this is only permissible if the ratings are not duplicative or overlapping.  The 40 percent rating assigned pursuant to Diagnostic Code 5201 contemplates limitations of left elbow/forearm extension and pronation/supination, in addition to limitation of flexion.  Limitation of left elbow/forearm extension and limitation of pronation/supination have been assigned separate disability ratings.  

Consequently, a remand is required to re-evaluate the Veteran's claims of entitlement to increased initial ratings for his service-connected left elbow degenerative joint disease, limitation of flexion, limitation, of pronation/supination, and limitation of extension.  In so doing, the regulations regarding the avoidance of pyramiding  and the amputation rule must be considered.  38 C.F.R. §§ 4.14, 4.68 (2013).

II.  TDIU

The evidence of record has reasonably raised the issue of entitlement TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As this claim has not yet been developed for appellate review, the Board finds that a remand is necessary.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims of entitlement to an initial rating in excess of 40 percent for his service-connected left elbow degenerative joint disease, limitation of flexion; an initial rating in excess of 20 percent for left elbow degenerative joint disease, limitation of pronation/supination; and an initial rating in excess of 10 percent for left elbow degenerative joint disease, limitation of extension must be readjudicated with consideration of the regulations regarding the avoidance of pyramiding (38 C.F.R. § 4.14) and the amputation rule (38 C.F.R. § 4.68).  The issue of entitlement to TDIU must be adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


